___ ...    ~     i.t



          ....   ..
                                                                                                    FILED                           7
                                                                                                                           1
                                                                                                     JUN 2 7 2019
                                                                                              I
                       2
                                                                                            CLERK, U.S DISTRICT COURT -
                                                                                         SOUTHERN DISTRICT O_!;,CAUFORNI)
                       3
                                                                                      Lfil'                ,..._,,,       DEPUT\'

                       4

                       5

                       6

                       7

                       8                             UNITED STATES DISTRICT COURT

                       9                          SOUTHERN DISTRICT OF CALIFORNIA

                   10 II UNITED STATES OF AMERICA,                         )   Criminal No.       \qc..~O \8<.f{ -w<ll.\.-\
                                                                           )
                   11                              Plaintiff,              )   CONSENT TO RULE 11 PLEA
                                                                           )   IN A FELONY CASE BEFORE
                   1211 V • Do.(\\. e.. \ \l. - ¼ lJ.. (.. \t(;" (\0 (\.   )   UNITED STATES MAGISTRATE
                                                                           )   JUDGE
                   13                                                      )
                                                                           )
                  14                               Defendant.              )
                                                                           )
                  15
                  16             I have been advised by my attorney and by the
                  1711United States Magistrate Judge of my right to enter my
                  18Uplea in this case before a United States District
                 1911 Judge.             I hereby declare my intention to enter a plea
                 2011 of guilty in the above case, and I request and consent
                 2111 to have my plea taken by a United States Magistrate
                 2211 Judge pursuant to Rule 11 of the Federal Rules of
                 2311 Criminal Procedure.
                 24              I understand that if my plea of guilty is taken by
                 2511 the United States Magistrate Judge, and the Magistrate
                 2611 Judge recommends that the plea be accepted, the
                 2711 assigned United States District Judge will then decide
                 28llwhether to accept or reject any plea agreement I may
j   "·;:.·-v·r




                  lll have with the United States and will adjudicate guilt
                  211 and impose sentence.
                  3        I further understand that any objections to the
                  4II Magistrate Judge's findings and recommendation must be
                  511 filed within 14 days of the entry of my guilty plea.
                  6
                  7
                  s 11 Dated:   (o\\~\Q,h\.q    QcwJAi.~~
                                                Defena, :1.nt
                  9

                 10
                 11
                 12
                      Dated:    lo\ \ct\OOq     AE~r~
                                  '   7


                 13
                 14        The United States Attorney consents to have the
                 151lplea in this case taken by a United States Magistrate
                 16~Judge pursuant to Criminal Local Rule 11.1.
                 17

                 1811           ~
                 19 II Dated:   b/u       ]~                      States
                 20

                 21
                 22
                 23
                 24
                 25

                 26
                 27
                 28


                                                   2
